Mr. Darrell G. Lochte           Opinion No. WW-1449
County Attorney
Kerrvllle, Texas               Re:   Qualifications of Agreed
                                     Supervisors under Article
                                     3.06, Vernon's Texas Elec-
Dear Mr. Lochte:                     tion Code.
       You ask whether agreed supervisors selected in accordance
with Article 3.06 of Vernon's Texas Election Code must be quali-
fied voters of the election precinct in which they may serve
as well as qualified voters of the county.
       Our answer Is that such agreed supervisors must be
qualified voters of the county but they are not required to
be qualified voters of the election precinct in which they
may serve.
       Article 3.06 of the Election Code, in Its pertinent
portion, reads as follows:
            "Any five (5) or one-fifth (l/5) of
         the candidates, whichever is less, whose
         names appear on the official ballot of
         any general, special, or primary election,
         on the day preceding the election or prior
         thereto may agree in writing signed by
         them upon two (2) supervisors who, when
         selected, shall be sworn as election offl-
         cers. Said supervisors shall be.quali-
         fied voters of the county in which they
         may serve as such supervisors, . . ."


       The requirements of this Article 3.06 are clear and
would be without question, except for the general requirement
of Article 3.03 of this Code. The pertinent portion of this
latter Article Is:
             "All supervisors, judges and clerks
          of any general or primary election shall
          be qualified voters of the election pre-
          cinct in which they are named to serve.
          . . .11
       The following principle of law is well established,and
is applicable and determinative in this situation.
Mr. Darrell G. Lochte, Page 2                   Opinion No. WW-1449


                    .The general rule is that when
            the iaw makes a general provision, w-
            parently for all cases, and a special
            provision for a particular class, the
            general must yield to the special in so
            far as the particular class is concerned.
            Perez v. Perez, 59 Tex. 322. This rule
            is based upon the principle that all acts
            and parts thereof must stand, if possible,
            each occupying its proper place, and that
            the intention of the Legislature is more
            clearly reflected by a particular statute
            than by a general one. Accordingly a
            specific act is properly regarded as an
            exception to, or qualification of, a gen-
            eral law on the same subject previously
            enacted. In such a case both statutes
            are permitted to stand, the general one
            being applicable to all cases except the
            particular one embraced in the specific
            act. Townsend v. Terrell, 118 Tex. 463,
            16 S.w.2d 1063.”  Sam Bassett Lumber Co.
            v. City of Houston, 145 Tex. 492, 198
S.W.2d 879 (1947).
See also City of Austin v. Cahill, 99 Tex. 172, 88 S.W. 542 (1905);
Gabbert v. City of Brownwood, 176 S.W.2d 344 (Civ.App. 1943, error
ref.); 39 Tex.Jur. 212-213, Statutes, Sec. 114.

                       SUMMARY
             Agreed supervisors selected under authority of
     Article 3.06, Vernon'sTexas Election Code, are required
     to be qualified voters of the county in which they may
     serve but are not required to be qualified voters of the
     election precinct in which they may serve.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas


                                 By: LA        h&J
                                     W. E. Allen
                                     Assistant Attorney General
WEA:pw:jp
APPROVED:
Mr. Darrell G. Lochte, Page 3       Opinion No. WW-1449


OPINION COMMITTEE:
W. V. Geppert, Chairman
Pat Bailey
Iola Wilcox
Gordon Zuber
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore